Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orsini et al. (U.S. Patent Pub. No. 2010/0299313).

Regarding claims 1, 11, and 20, Orsini et al. teaches a computer-implemented method (CIM) comprising: a set of storage device(s) (fig. 2, ref. num 225); and computer code stored on 

Regarding claims 2 and 12, Orsini et al. teaches further comprising: prior to encrypting the POA file, determining, by machine logic, that the POA document is likely genuine (paragraph 0292-0293).

Regarding claims 3 and 13, Orsini et al. teaches wherein the set of encryption/decryption key(s) include: (i) at least one public key, and (ii) at least one private key (paragraph 0117).

Regarding claims 4 and 14, Orsini et al. teaches wherein a first decryption key of the set of decryption key(s) is in the form of a private key associated with a PKI (public key infrastructure) Certificate (paragraph 0117 and 0119).

Regarding claims 5 and 15, Orsini et al. teaches further comprising: receiving, over a communication network and from a device of a first user, a request to access the POA 

Regarding claim 6, Orsini et al. teaches further comprising: receiving, over a communication network and from a device of an auditor entity, a request to access the POA document by decrypting the encrypted version of the POA file; receiving, over the communication network and from the device of the auditor entity, a first decryption key from the set of decryption key(s); decrypting the encrypted version of the POA file using, at least in part, the first decryption key to create a decrypted version of the POA file; and performing, by the auditing entity, an audit based, at least in part upon the POA document as retrieved through the decrypted version of the POA file (paragraph 0119).

Regarding claims 7 and 16, Orsini et al. teaches wherein the power of attorney (POA) data set further includes a plurality of POA files that includes information indicative of a plurality of POA documents, with each POA document respectively indicating a grantor, the CIM further comprising: creating and maintaining a POA receipts table made up of a plurality of records such that each record includes all of the POA documents associated with a single grantor (paragraph 0119).

claims 8 and 17, Orsini et al. teaches further comprising: auditing actions of a POA authority by using the POA receipts table (paragraph 0119).

Regarding claims 9 and 18, Orsini et al. teaches further comprising: providing immutability by including a previous receipt signature in the current data to be signed by a POA authority (paragraph 0295).

Regarding claims 10 and 19, Orsini et al. teaches further comprising: receiving a digital signature for the POA document from a grantor indicated in the POA document, a receiver indicated in the POA document and a POA authority using their respective private keys (paragraph 0189).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433